Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 1 of 20




             EXHIBIT A
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 2 of 20
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 3 of 20
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 4 of 20
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 5 of 20
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 6 of 20




             EXHIBIT 1
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 7 of 20




                            Exhibit 1

                    Innovation Funding LLC
                     Summary of Investors
                October 3, 2013 to June 23, 2016
               Investor No. Sum of AMOUNT
              Investor No   1                75,000.00
              Investor No   2                20,000.00
              Investor No   3                50,000.00
              Investor No   4                50,000.00
              Investor No   5                10,000.00
              Investor No   6                60,000.00
              Investor No   7                20,000.00
              Investor No   8               187,500.00
              Investor No   9                50,000.00
              Investor No   10              150,000.00
              Investor No   11               20,000.00
              Investor No   12               20,000.00
              Investor No   13               50,000.00
              Investor No   14               10,000.00
              Investor No   15               30,000.00
              Investor No   16              100,000.00
              Investor No   17               10,000.00
              Investor No   18               25,000.00
              Investor No   19               15,000.00
              Investor No   20             1,375,000.00
              Investor No   21               10,000.00
              Investor No   22               20,000.00
              Investor No   23               10,000.00
              Investor No   24              280,000.00
              Investor No   25               37,500.00
              Investor No   26               37,500.00
              Investor No   27               10,000.00
              Investor No   28               40,000.00
              Investor No   29               20,000.00
              Investor No   30               10,000.00
              Investor No   31               10,000.00


                             Page 1 of 2
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 8 of 20




                            Exhibit 1

                    Innovation Funding LLC
                     Summary of Investors
                October 3, 2013 to June 23, 2016
               Investor No. Sum of AMOUNT
              Investor No   32              100,000.00
              Investor No   33               15,000.00
              Investor No   34               10,000.00
              Investor No   35               10,000.00
              Investor No   36              100,000.00
              Investor No   37               10,000.00
              Investor No   38               10,000.00
              Investor No   39               20,000.00
              Investor No   40              100,000.00
              Investor No   41               15,000.00
              Investor No   42              187,500.00
                   Total                   3,390,000.00




                             Page 2 of 2
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 9 of 20




             EXHIBIT 2
           Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 10 of 20




                                                     Exhibit 2

                                   Disgorgement Summary for Skelley
                     Date Range                                Description         Amount
      October 2013 to June 2016                     Net Cash and Checks Received    369,406.48     (1)
      October 2013 to November 2016                 Net Used for Other Purposes     737,840.17     (2)
                                                    Total Used by Skelley          1,107,246.65
      As of May 2015                                Less: Deferred Compensation      (33,500.00)   (3)
                                                    Disgorgement Amount            1,073,746.65


      Pre-Judgment Interest                         Pre-Judgment Interest           184,665.27     (4)
                             Total Disgorgement plus Interest                      1,258,411.92




(1)   See Attachement 1 to Exhibit 2.
(2)   See Attachement 2 to Exhibit 2.
(3)   See Attachement 3 to Exhibit 2.
(4)   See Exhibit 3 attached to this declaration.
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 11 of 20




              EXHIBIT 2
        Attachment 1
             Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 12 of 20


                                         Exhibit 2 - Attachment 1

                             William C. Skelley - Cash and Checks Received
   ACCOUNT NAME         BANK / ACCT #    DATE       AMOUNT       Type/Ck #      DESCRIPTION           NOTES
Innovational Funding LLC TD #XXX-5674   10/11/13     20,000.00      Tr       Skelley, William   TD #XXX-5666
Innovational Funding LLC TD #XXX-5674   11/22/13      4,000.00      Tr       Skelley, William   TD #XXX-5666
Innovational Funding LLC TD #XXX-5674   12/18/13      8,000.00     Debit     Skelley, William
Innovational Funding LLC TD #XXX-5674   01/06/14     60,000.00     Debit     Skelley, William   TD #XXX-1202
Innovational Funding LLC TD #XXX-5674   04/28/14      2,000.00     Debit     Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/02/14      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/09/14      1,000.00     Debit     Skelley, William   Cash out
Innovational Funding LLC TD #XXX-5674   06/23/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/25/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/26/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/27/14      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/30/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/03/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/07/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/10/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/10/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/11/14        500.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/14/14      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/28/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/28/14      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   08/05/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   08/11/14      5,000.00      Tr       Skelley, William   TD #XXX-5666
Innovational Funding LLC TD #XXX-5674   08/14/14      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   09/04/14      4,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   09/17/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   09/22/14      5,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   10/02/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   10/03/14      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   10/06/14      1,000.00      Tr       Skelley, William   TD #XXX-9446
Innovational Funding LLC TD #XXX-5674   10/24/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   11/03/14        500.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   11/03/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   11/10/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   11/14/14      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   12/05/14        400.00      Tr       Skelley, William   TD #XXX-9446
Innovational Funding LLC TD #XXX-5674   12/09/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   12/12/14      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   12/26/14      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   01/07/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   01/12/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   01/12/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   01/14/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   01/15/15      1,000.00      Tr       Skelley, William   TD #XXX-4108




                                                   Page 1 of 3
            Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 13 of 20


                                         Exhibit 2 - Attachment 1

                             William C. Skelley - Cash and Checks Received
   ACCOUNT NAME         BANK / ACCT #    DATE       AMOUNT       Type/Ck #      DESCRIPTION           NOTES
Innovational Funding LLC TD #XXX-5674   01/20/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   01/20/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   01/21/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   01/22/15        500.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   01/22/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   01/26/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   02/02/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   02/04/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   02/12/15     10,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   02/17/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   02/18/15      5,000.00     Debit     Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   02/23/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   02/24/15      1,700.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   03/10/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   03/16/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   03/18/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   03/23/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   03/23/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   03/24/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   03/26/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   03/30/15      2,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   03/30/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   03/31/15      2,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   03/31/15      2,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   04/01/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   04/06/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   04/13/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   04/14/15      1,000.00      Tr       Skelley, William   TD #XXX-9446
Innovational Funding LLC TD #XXX-5674   04/14/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   04/20/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   04/22/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   05/12/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   05/12/15      2,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   05/12/15      2,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   05/12/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   05/13/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   05/13/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   05/13/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   05/14/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   05/14/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   05/14/15      3,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   05/15/15      2,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   05/15/15      2,000.00      Tr       Skelley, William   TD #XXX-4108




                                                   Page 2 of 3
            Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 14 of 20


                                          Exhibit 2 - Attachment 1

                               William C. Skelley - Cash and Checks Received
   ACCOUNT NAME         BANK / ACCT #    DATE       AMOUNT       Type/Ck #      DESCRIPTION           NOTES
Innovational Funding LLC TD #XXX-5674   05/15/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   05/15/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   05/26/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   05/26/15      1,054.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/01/15      1,000.00      Tr       Skelley, William   TD #XXX-8873
Innovational Funding LLC TD #XXX-5674   06/01/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/03/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/05/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/05/15      1,964.68      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/10/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/12/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   06/19/15      2,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/02/15      1,093.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/03/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/10/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/13/15      1,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/13/15      2,316.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/20/15      3,008.47     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   07/27/15      4,844.32     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   08/10/15      1,000.00     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   08/10/15      1,000.00     Debit     Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   08/13/15      1,721.01     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   08/18/15      2,405.00     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   08/20/15      5,400.00     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   08/24/15      4,000.00     Debit     Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-5674   09/09/15      8,000.00     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   09/16/15      5,000.00     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   09/18/15      5,000.00     Debit     Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   09/23/15      5,000.00     100       Skelley, William   expenes
Innovational Funding LLC TD #XXX-6594   10/02/15      3,000.00     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   10/06/15      5,000.00     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   10/09/15      5,000.00     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   10/16/15      5,000.00     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   10/22/15      5,000.00     Wire      Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   03/11/16      5,000.00     Debit     Skelley, William   Cash to WS Acct
Innovational Funding LLC TD #XXX-6594   04/22/16      5,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   05/02/16     10,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   05/05/16      5,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   05/11/16      5,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   05/17/16      5,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   05/27/16      5,000.00      Tr       Skelley, William   TD #XXX-4108
Innovational Funding LLC TD #XXX-6594   06/24/16     10,000.00      Tr       Skelley, William   TD #XXX-4108
                       Total                        369,406.48




                                                   Page 3 of 3
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 15 of 20




              EXHIBIT 2
        Attachment 2
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 16 of 20




                       Exhibit 2 - Attachment 2

              Summary of Funds Used by Skelley
                    for Other Purposes
         Category                                             Amount
         Apartment Rent                                  (134,315.50)
         ATM Withdrawals                                   (18,831.20)
         Credit Card                                       (10,117.51)
         Food & Drinks                                     (86,691.70)
         Law Suit Settlement                             (100,000.00)
         Others                                            (49,197.96)
         Travel                                          (218,686.30)
         Unapproved Payroll                              (120,000.00)
         Grand Total                                     (737,840.17) (1)




      (1) There are 4,176 transactions, including purchases using debit
          cards in Skelley's name linked to iFunding accounts.
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 17 of 20




              EXHIBIT 2
        Attachment 3
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 18 of 20




                    Exhibit 2 - Attachment 3

          Deferred Compensation Calculation for Skelley
                  Period                  Deferred Compensation
                   2012                   $               27,000.00
                   2013                   $            108,000.00
        Paid January to October 2013      $            (59,500.00)
                   2014                   $            108,000.00
               Paid May 2015              $           (150,000.00)
  Deferred compensaton balance May 2015   $               33,500.00
Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 19 of 20




              EXHIBIT 3
              Case 1:18-cv-08803-LGS-DCF Document 43-2 Filed 05/01/19 Page 20 of 20




                                                                       Exhibit 3

                                         PREJUDGMENT INTEREST CALCULATIONS
                                  for Skelley - Includes Reductions for Deferred Compensation

                                                      [1]               [2]                   [3]                    [4]                    [5]
                                                    ANNUAL            PERIOD                     PERIOD                PERIOD
      PERIOD                                         RATE              RATE                   INTEREST                AMOUNT                      TOTAL

      As of December 31, 2013                                                                                        15,985.80              15,985.80 [6]
         01/01/14     to      03/31/14                 3%              0.75%                      119.89             80,658.85              96,764.54
         04/01/14     to      06/30/14                 3%              0.75%                      725.73             61,944.71             159,434.99
         07/01/14     to      09/30/14                 3%              0.75%                    1,195.76             72,530.74             233,161.49
         10/01/14     to      12/31/14                 3%              0.75%                    1,748.71             88,307.70             323,217.90
         01/01/15     to      03/31/15                 3%              0.75%                    2,424.13            114,754.34             440,396.38
         04/01/15     to      06/30/15                 3%              0.75%                    3,302.97             92,549.51             536,248.86
         07/01/15     to      09/30/15                 3%              0.75%                    4,021.87             80,243.60             620,514.32
         10/01/15     to      12/31/15                 3%              0.75%                    4,653.86            122,881.94             748,050.12
         01/01/16     to      03/31/16                 3%              0.75%                    5,610.38             74,084.74             827,745.24
         04/01/16     to      06/30/16                 4%              1.00%                    8,277.45             79,804.72             915,827.41
         07/01/16     to      09/30/16                 4%              1.00%                    9,158.27            100,000.00           1,024,985.68
         10/01/16     to      12/31/16                 4%              1.00%                   10,249.86             90,000.00           1,125,235.54
         01/01/17     to      03/31/17                 4%              1.00%                   11,252.36                                 1,136,487.90
         04/01/17     to      06/30/17                 4%              1.00%                   11,364.88                                 1,147,852.78
         07/01/17     to      09/30/17                 4%              1.00%                   11,478.53                                 1,159,331.30
         10/01/17     to      12/31/17                 4%              1.00%                   11,593.31                                 1,170,924.62
         01/01/18     to      03/31/18                 4%              1.00%                   11,709.25                                 1,182,633.86
         04/01/18     to      06/30/18                 5%              1.25%                   14,782.92                                 1,197,416.79
         07/01/18     to      09/30/18                 5%              1.25%                   14,967.71                                 1,212,384.50
         12/01/18     to      12/31/18                 5%              1.25%                   15,154.81                                 1,227,539.30
         01/01/19     to      03/31/19                 6%              1.50%                   18,413.09                                 1,245,952.39
         04/01/19     to      05/31/19                 6%              1.00%                   12,459.52                                 1,258,411.92

                                                                                             184,665.27          1,073,746.65




                                   DISGORGEMENT SUMMARY
       TOTAL DISGORGEMENT AMOUNT                                                        1,073,746.65
       TOTAL INTEREST                                                                     184,665.27
                                                                                        1,258,411.92




NOTES

[1]   Interest rates for underpayments published quarterly by the Internal Revenue Service in accordance with Section 6621.
[2]   Interest rate to be used in the calculation. For example, the rate for the period ending September 30, 2014, is 3% divided by 4.
[3]   The interest amount calculated for the period which equals the preceding period total multiplied by the period interest rate.
[4]   Total disgorgement amount for period - sum of funds used over deferred compensation.
[5]   Total is the preceding period total plus the interest calculated for the period, plus the period amount.
[6]   Funds after deferred compensation:
      Total used up to end of 2013:                      49,485.80
      Less: Deferred Compensation                        33,500.00
                                                         15,985.80




                                                                        Page 1 of 1
